Citation Nr: 0930427	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  96-46 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to benefits under the provisions of 38 U.S.C. 
§ 1151 for additional disability, claimed as due to failure 
to provide proper care by a Department of Veterans Affairs 
(VA) facility.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel

INTRODUCTION

The Veteran served on active duty from June 1975 to June 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania that denied entitlement to 
compensation benefits pursuant to the criteria of 38 U.S.C.A. 
§ 1151 for postoperative residuals of a hysterectomy.

During the pendency of this appeal the Veteran relocated to 
California.  Jurisdiction of her appeal was assumed by the 
Los Angeles RO.

In August 2004 the Veteran presented testimony before a 
Veterans Law Judge (VLJ) who has since retired from the 
Board; the transcript has been associated with the claims 
folder.  In March 2005 the RO notified the Veteran she was 
entitled to another hearing before a current VLJ, but the 
Veteran responded in May 2006 that she did not want an 
additional hearing.

The appeal was remanded to the RO, via the Appeals Management 
Center (AMC) in October 2004 and May 2006 for additional 
development of the record.  The file has now been returned to 
the Board for further appellate review.

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on her part.


REMAND

The Veteran's service representative submitted a letter in 
June 2009 asserting the Veteran wants to testify before the 
Board in a hearing at the Los Angeles RO.

Because such hearings are scheduled by the RO, this case is 
REMANDED to the RO via the Appeals Management Center in 
Washington, D.C., for the following action:

The RO should schedule the Veteran for a 
hearing before the Board at the RO.  

No action is required of the Veteran until she is otherwise 
notified but she has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  




_________________________________________________
K.J. Alibrando
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




